EXHIBIT 10.2

July 8, 2002

Mr. Altaf Nazerali
Imagis Technologies Inc.
Suite 1300 - 1075 West Georgia Street
Vancouver, BC V6E 3C9

     Re:     Letter of Intent Regarding Brazilian Joint Venture

Dear Mr. Nazerali:

     This letter will serve to memorialize OSI Systems Inc.'s ("OSI") and Imagis
Technologies Inc.'s ("Imagis") mutual intent to enter into a joint venture for
the purpose of establishing and operating a joint manufacturing and marketing
operation in Brazil in accordance with the following terms:

     1.     Company Set-Up. OSI will establish a marketing/manufacturing office
located in Brazil for the purpose of marketing and manufacturing OSI's
metal-detector and conventional x-ray products ("OSI Products"), in the
territory of South America. Establishment will include the formation of a
Brazilian legal entity (the "Company"), the set-up of a physical office and
equipment, and a staff sufficient to undertake or oversee Brazilian marketing,
sales, service, and assembly of OSI Products. OSI shall provide training and
know-how necessary for such staff. If such establishment is not accomplished
within 24 months of the date of this Letter, neither party hereto shall have any
further obligations hereunder.



     2.      Contributions.

           2.1     OSI shall fund the Company set-up described in Section 1.
Upon Imagis' investment in the Company, OSI shall provide the Company, for a
period of at least five years after the date of its formation, with the rights
to manufacture, market and sell OSI Products in Brazil. The Company shall have
the right, during this period, to purchase kits for the OSI Products, at OSI's
then-current list prices (or other agreed prices), on an ex-works basis.

           2.2     Upon establishment of the Brazil marketing office, OSI shall
deliver written notice to Imagis, and Imagis shall invest $250,000 cash in the
Company, and receive 20% of the equity in the Company. Imagis shall have the
right to appoint representation on the Company's governing board constituting a
percentage of such governing board at least equal to Imagis' then-current
percentage equity ownership of the Company. To the extent that Imagis provides
the Company with the exclusive right to market and sell Imagis' products in
Brazil, the Company's rights to manufacture, market and sell OSI Products in
Brazil shall also be exclusive.

           2.3     It is a goal of this relationship that Imagis provide the
Company with Brazilian contacts. Upon Imagis' cash investment in the Company,
Imagis shall introduce the Company to one or more Brazilian partners, whether in
manufacturing, marketing or other relevant areas.

--------------------------------------------------------------------------------

Mr. Altaf Nazerali
July 8, 2002
Page 2

     3.     Distribution of Profits. Each year, the Company shall distribute
cash legally available for distribution to its equity holders, unless the
Company's governing board determines that a portion of such cash is to be
allocated to a business purpose for the benefit of the Company.

     If the above accurately reflects our agreement with respect to the subject
matter hereof, please acknowledge our agreement by countersigning this Letter
where indicated below, and returning the countersigned letter to me.

Very truly yours,

/s/ Deepak Chopra

DEEPAK CHOPRA
Chief Executive Officer

ACKNOWLEDGED:

Imagis Technologies Inc.

By: /s/ Altaf Nazerali
      Altaf Nazerali